Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conditional Limitations
Claims 18 recites a conditional limitation of a capability write request being received while capability write address tracking is enabled.  As this is a conditional limitation, the updating step is not required by the claim. Although the Examiner has considered these claim limitations whenever there is prior art mapping, the Examiner would also suggest Applicant to see more information on contingent limitations in section 2111.04 of the MPEP, which recites, in part:
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which 
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-19 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Biles, WO 2018/203032.
With respect to claim 1, Biles teaches an apparatus comprising:
capability checking circuitry to perform a capability checking operation to determine whether use of a capability satisfies one or more use-limiting conditions (page 17, line 4 - page 18, line 21), the capability comprising a pointer and pointer-use-limiting information specifying the one or more use-limiting conditions, the one or more use-limiting conditions comprising at least an allowable range of addresses for the pointer (page 20, lines 11-16); and 
capability write address tracking circuitry, responsive to a capability write request requesting that a capability is written to a memory location associated with a capability write target address, when capability write address tracking is enabled, to update a capability write address tracking structure based on the capability write target address (page 21, line 10-16, wherein "update a capability write address tracking structure" corresponds to "update the capability tag dirty bit"; see also page 22, lines 16-30). 
	wherein the capability write address tracking structure is accessible to software executing on the apparatus (page 29, lines 8-15, where hardware and software interact with each other to perform the disclosed functions performed on hardware).
In the event the Applicant disagrees with the assessment that the capability write address tracking structure is accessible to software executing on the apparatus, this limitation is obvious over Biles for the following reasons.  Biles teaches an embodiment where the invention is implemented in software with a virtual machine implementation (col. 28, lines 7-25).  Thus, 
It would have been obvious to one of ordinary skill in the art, having the teachings of Biles before him before the earliest effective filing date, to implement Biles in software instead of hardware, because the software embodiment behaves in the same manner as a hardware embodiment (Biles col. 28, lines 22-25), and thus would be merely a design choice by one of ordinary skill in the art. By implementing in software, you provide flexibility to run code native to another processor for compatibility or re-use reasons, as taught by Biles in col. 28, lines 13-17.
With respect to claim 2, Biles teaches the apparatus according to claim 1, comprising an enable storage element to store a capability write address tracking enable indication indicative of whether the capability write address tracking is enabled or disabled (page 22, lines 16-30, figure 7a; wherein the "enable storage element" corresponds to "active capability tag setting").
With respect to claim 3, Biles teaches the apparatus according to claim 2, in which in response to the capability write request, when the capability write address tracking enable indication indicates that capability write address tracking is disabled, the capability write address tracking circuitry is configured to omit updating the capability write address tracking structure based on the capability write target address of the capability write request (page 22, lines 16-30, figure 7a:”288"; wherein the "enable storage element" corresponds to "active capability tag setting")
With respect to claim 4, Biles teaches the apparatus according claim 2, comprising processing circuitry to execute program instructions; and the capability write address tracking enable indication is updatable by the processing circuitry in response to a program instruction executed by the processing circuitry (page 22, lines 20-23 and the associated fig. 7a, wherein the “in response to program instructions executed by the processing circuitry” corresponds to “write activity information received from other cores”).
With respect to claim 5, Biles teaches the apparatus according to claim 1, comprising a cache structure comprising a plurality of entries, each entry to store cached information associated with a corresponding memory address region; and in response to the capability write request, when the capability write address tracking structure is updated based on the capability write target address, the capability write address tracking circuitry is configured to set a capability-written indicator in an entry of the cache structure corresponding to a memory address region including the capability write target address (page 25, lines 21-28 and the associated fig. 9, as well as page 24, lines 20-26).
With respect to claim 6, Biles teaches the apparatus according to claim 5, in which in response to the capability write request, when capability write address tracking is enabled and the capability write target address corresponds to a memory address region for which a corresponding cache entry already has the capability-written indicator set, the capability write address tracking circuitry is configured to omit updating the capability write address tracking structure based on the capability write target address (page 25, lines 21-28 and the associated fig. 9, as well as page 24, lines 20-26)
With respect to claim 7, Biles teaches the apparatus according to claim 5, in which the cache structure comprises an address translation cache to store address translation information derived from a page table structure in memory (page 16, lines 23-28).
With respect to claim 8, Biles teaches the apparatus according to claim 7, in which on evicting from the address translation cache an entry having the capability-written indicator set, the address translation cache is configured to discard the capability-written indicator without writing the capability-written indicator back to the page table structure in memory (page 26, line 24, through page 27, line 4).
With respect to claim 9, Biles teaches the apparatus according to claim 1, comprising processing circuitry to process instructions from one of a plurality of software processes, each software process associated with a corresponding execution context identifier; and when capability write address tracking is enabled, the capability write address tracking circuitry is configured to maintain execution context identifier tracking information for tracking one or more execution context identifiers associated with one or more capability write requests (page 22, lines 16-30).
With respect to claim 10, Biles teaches the apparatus according to claim 1, comprising processing circuitry to execute program instructions; in which in response to a capability write address tracking reset instruction, the processing circuitry is configured to reset the capability write address tracking structure (page 22, lines 24-28).
With respect to claim 11, Biles teaches the apparatus according to claim 1, in which the capability write address tracking structure comprises one of: a storage unit provided in hardware separate from memory; and a data structure stored in memory (page 20, lines 18-31 and figs. 5a and 5b, wherein “memory corresponds to the value fields of the cache lines, given that the dirty bit is stored in a separate location).
With respect to claim 13, Biles teaches the apparatus according to claim 1, in which the capability write address tracking structure comprises a data structure stored in memory (page 21, line 10-16, the capability tag dirty bit is a data structure); and the apparatus comprises at least one tracking metadata storage element to store at least one of: a base address of the capability write address tracking structure; an indication of a next entry of the capability write address tracking structure to be updated; and a limit indication indicative of a maximum permitted size for the capability write address tracking structure (page 20, lines 26-28).
With respect to claim 14, Biles teaches the apparatus according to claim 1, in which the capability write address tracking structure precisely tracks one or more capability write target addresses of one or more capability write requests received when capability write address tracking is enabled (page 20, lines 25-31 and the associated fig. 5b).
With respect to claim 15, Biles teaches the apparatus according to claim 1, in which the capability write address tracking structure imprecisely tracks one or more capability write target addresses of one or more capability write requests received when capability write address tracking (page 20, lines 18-25 and the associated fig. 5a).
With respect to claim 16, Biles teaches he apparatus according to 1, in which in response to detecting that the capability write address tracking structure has reached a capacity limit, the capability write address tracking circuitry is configured to trigger signalling of an exception (col. 26, lines 6-18) 
With respect to claim 17, Biles teaches the apparatus according to claim 1, comprising a plurality of processor cores; and the capability write address tracking structure is shared between the plurality of processor cores (page 21, lines 18-28 and fig. 6: “from other cores”).
Claim 18 is a method that corresponds to claim 1, and is rejected using similar logic.
Claim 19 is a non-transitory, computer-readable storage medium that corresponds to claim 1, and is rejected using similar logic.  Claim 19 does use the term “target code” instead of “software,” but is rejected using similar logic, as the target code may be synonymous with software.

Allowable Subject Matter
Claims 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 20, the closest prior art of record, Biles, WO 2018/203032, teaches enabling capability write address tracking by a capability write address tracking structure for tracking capability write target addresses of one or more capability write requests, where a capability write request comprises a request to write a capability to a memory location associated with a capability write target address specified by the capability write request, and the capability comprises a pointer and pointer-use-limiting information specifying one or more use-limiting conditions including at least an allowable range of addresses for the pointer, as described generally in page 20, lines 10-16 and page 21, line 10-16.  Also see the above rejection of claim 1.  Biles, and the other prior art of record, however, fails to teach sweeping memory to invalidate stale capabilities, the stale capabilities comprising capabilities for which the allowable .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 9/20/21 have been fully considered but they are not persuasive.  With respect to Applicant’s arguments regarding conditional limitations on pages 7-8, the amendments reword the conditional limitation, but there is no positive recitation that the write request is received and that the tracking is enabled at the same time.  The second paragraph of claim 18 reads as in response to A and B do C.  If either A or B is not true then C does not have to happen and there is nothing in the claim that specifically says A and B happens, the claim only says what happens when A and B happens, which is a conditional limitation. Therefore the conditional limitation interpretations is maintained. The objection to the specification is withdrawn, due to the claim amendments made to claims 19 and 21.  Applicant’s amendments and arguments on pages 8-9, regarding the rejection under 35 USC 112(b) are persuasive, and those rejections have been withdrawn.  With respect to Applicant’s .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN DARE/Examiner, Art Unit 2136